Citation Nr: 0306030	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no evidence of depression during the veteran's 
period of active duty service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the January 2001 rating decision and the December 2001 
statement of the case (SOC), the RO denied the claim on the 
substantive merits, based on the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claim under the 
correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].   After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  Review of the record shows that in a June 2000 
letter, the RO outlined in full detail exactly what evidence 
the veteran needed to submit with respect to his claim.  In 
addition, the criteria necessary to warrant service 
connection were provided in the December 2001 SOC.  In April 
2002, the veteran was sent a notice that his appeal was being 
forwarded to the Board.  He was given an opportunity to 
submit additional evidence.  The veteran did not respond.  
Finally, in January 2003, the Board sent the veteran a VCAA 
letter which included: VA's duty to notify him of any 
evidence necessary to substantiate his claim; VA's duty to 
assist; what VA would do with respect to his claim; the 
evidence already of record; and his obligations.  To date, 
the veteran has not responded.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service personnel and service medical 
records have been associated with the claims folder.  VA 
outpatient and hospitalization records have also been 
obtained and associated with the claims folder.  While the 
veteran indicated in a June 2000 statement that he would be 
submitting private medical records from St. Michael's 
Hospital, he failed to provide said records.  Further, the RO 
referenced the aforementioned records in the December 2001 
SOC and provided an authorization for release of records.  
The veteran failed to respond. 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submitting the requested medical 
records and/or an authorization for their release, is not an 
impossible or onerous task. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Though the veteran was not afforded an examination in 
connection with his claim, the Board finds that a VA medical 
examination or medical opinion is not necessary to make a 
decision in the case at bar. See 38 U.S.C.A. §5103A(d).  As 
will be discussed below, there is no evidence of depression 
during the veteran's period of active duty service or until 
long after of his separation. Id.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Background

The veteran contends that he suffered from depression in the 
service, but did not remember if he had any treatment.  He 
indicates that he was under "great stress" when he was "up 
for Court Martial."  The veteran stated that he recalled 
seeking his first post-service treatment in the late 1970's 
or early 1980's.

The pertinent evidence is as follows.  The veteran's service 
medical records are devoid of any complaints of or treatment 
for depression.  The veteran's enlistment examination dated 
August 1973, reported the veteran's psychiatric examination 
as normal.  Physical Profile Serials or as they are more 
commonly known, PUHLES dated in May 1974, August 1974, 
September 1974, December 1974, and January 1975, indicate 
that the veteran received ones in the category of Physical 
Capacity and Stamina, Upper Extremities, Eyes, Hearing and 
Ears, and Psychiatric Condition.  He received a T-3 for lower 
extremities. See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992)(Observing that the "PUHLES" profile reflects the 
overall physical and psychiatric condition on the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
fitness for retention in the military service.)  In the 
veteran's July 1975 Report of Medical History upon his 
separation, he reported frequent trouble sleeping and nervous 
trouble.  He indicated that he did not have any depression or 
excessive worry.  The corresponding Report of Medical 
Examination was negative for any diagnoses of depression 
and/or any other psychiatric disability.

VA outpatient treatment reports dated in February 1976 were 
devoid of any complaints of or treatment for depression.  
Upon VA examination dated in July 1976, the veteran reported 
no subjective complaints of depression and his psychiatric 
examination revealed "no significant abnormalities."  
Likewise, VA examinations dated in June 1977, November 1978, 
December 1983, March 1989, May 1993, November 1994, and April 
1997, were all negative for complaints of or diagnoses of 
depression.

VA outpatient treatment records from Milwaukee VA Medical 
Center (VAMC) dated in June 1993 were devoid of complaints or 
diagnoses of depression.  A systems review from Hines VAMC 
dated in July 1979 simply notes that the veteran complained 
of occasional feelings of depression.  No diagnosis of 
depression was made.  VA outpatient treatment records from 
Milwaukee VAMC dated between March 1993 and January 1998, 
indicate that the veteran complained of feeling "bad" in 
February 1997 because he could not get a job.  In March 1997, 
the veteran reported he did not feel depressed.  In June 
1997, he stated that he had some depression.  It was noted he 
was on Trazadone.  Finally, progress notes dated in July 1997 
note that the veteran's depression was "well controlled."  
A notation on the request for the aforementioned records 
indicate that Milwaukee was unable to locate records dated in 
July 1979.

The Hines VAMC first diagnosed the veteran with Adjustment 
Disorder with anxiety and depression in September 1994.  No 
nexus opinion was provided.  A March 1998 VA examination 
simply noted a past medical history of depression.  No other 
findings were made.  VA outpatient treatment records from 
Hines VAMC and Little Rock dated between July 1976 and May 
1983 were devoid of complaints or diagnoses of depression.  A 
notation upon the request for records for Little Rock and 
Hines indicates that there were no other non-electronic 
records.

VA outpatient treatment records from Milwaukee VAMC dated 
between November 1997 and June 2000, and hospitalization 
records dated in April 2000, reveal that the veteran was 
hospitalized and sought treatment for heroin and methadone 
substance abuse.  Progress notes indicate that the veteran 
complained of depression on various occasions, as well as a 
past medical history of depression.  No references were made 
to the veteran's period of active duty service.  No nexus 
opinions were provided.  In August 1998, the veteran was 
diagnosed with opiate dependence and related mood disorder.   

Analysis

The Board has thoroughly reviewed the evidence of record and 
finds that depression was not incurred in service.  First, 
there has been no showing that the veteran complained of or 
was diagnosed with depression during his active duty service 
in the Armed Forces. 38 C.F.R. § 3.303(a).  Second, the first 
confirmed diagnosis of depression was not until 1994, almost 
twenty years after the veteran's discharge. 38 C.F.R. 
§ 3.307(a).  While the record indicates that the veteran 
complained of occasional feelings of depression in 1979, 
there was no confirmed diagnosis.   Third, while there is 
evidence that the veteran suffers from depression, the Board 
finds it significant to note that a majority of his 
complaints were made in conjunction with his substance abuse 
treatment and not once did the veteran relate his feelings of 
depression to his period of active duty service.  Finally, 
while the veteran was diagnosed with Adjustment Disorder with 
anxiety and Depression in 1994, there has been no nexus 
established between his active duty service.  

While the veteran himself has stated that his depression is 
related to service, the Court has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu at 494-5.  
Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question.  For this 
and the reasons listed above, as the preponderance of the 
evidence is against the veteran's claim, it must be denied.


ORDER

Entitlement to service connection for depression is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

